Exhibit 10.30.1

 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (the “Amendment Agreement”) is made and entered into as
of March 4, 2002, by and among Avocent Employment Services Co. (formerly known
as Polycon Investments, Inc.), a Texas corporation (“Services”), Cybex Computer
Products Corporation, an Alabama corporation (“Cybex”), Avocent Corporation, a
Delaware corporation (“Avocent”), and Stephen F. Thornton (“Mr. Thornton”). 
Services, Cybex, and Avocent are sometimes referred to as “Employer” in this
Amendment Agreement.

 

RECITALS

 

WHEREAS, Mr. Thornton has been employed as the President and Chief Executive
Officer of Employer under the terms and conditions of an Amended and Restated
Employment and Noncompetition Agreement dated October 31, 2000 (the “Employment
Agreement”);

 

WHEREAS, effective March 4, 2002, Mr. Thornton resigned as President and Chief
Executive Officer of Employer, and remains as Chairman of the Board of Directors
of Avocent; and

 

WHEREAS, Employer and Mr. Thornton now wish to terminate the Employment
Agreement and enter into the agreements set forth in this Amendment Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Mr. Thornton and Avocent hereby agree as follows:


 


1.             DUTIES.  EFFECTIVE MARCH 4, 2002, MR. THORNTON RESIGNED AS
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF EMPLOYER (AND AS A DIRECTOR, OFFICER,
AND EMPLOYEE OF AVOCENT’S DIRECT AND INDIRECT SUBSIDIARIES).  MR. THORNTON WILL
CONTINUE AS THE CHAIRMAN OF THE BOARD OF DIRECTORS OF AVOCENT UNDER THE TERMS
AND CONDITIONS OF THIS AMENDMENT AGREEMENT.  MR. THORNTON SHALL DEVOTE SUCH OF
HIS BUSINESS TIME, ENERGY, AND SKILL TO THE AFFAIRS OF AVOCENT AS SHALL BE
NECESSARY TO PERFORM THE DUTIES OF CHAIRMAN OF THE BOARD OF DIRECTORS OF
AVOCENT, AND MR. THORNTON SHALL HAVE POWERS AND DUTIES AT LEAST COMMENSURATE
WITH HIS POSITION AS CHAIRMAN OF THE BOARD OF DIRECTORS OF AVOCENT.


 


2.             BENEFITS.  AVOCENT AND MR. THORNTON AGREE THAT:


 


(A)           FROM MARCH 5, 2002, THROUGH JUNE 30, 2002, MR. THORNTON WILL
RECEIVE A BIWEEKLY PAYMENT OF $9,615.38 (BASED ON AN ANNUALIZED SALARY FOR SUCH
PERIOD OF $250,000 PER YEAR);


 


(B)           FROM JULY 1, 2002 THROUGH DECEMBER 31, 2002, MR. THORNTON WILL
RECEIVE A BIWEEKLY PAYMENT OF $3,846.15 (BASED ON AN ANNUALIZED SALARY FOR SUCH
PERIOD OF $100,000 PER YEAR);


 


(C)           FOR THE YEAR 2002, MR. THORNTON WILL BE ELIGIBLE FOR A BONUS OF UP
TO $150,000 BASED ON OBJECTIVE AND SUBJECTIVE FACTORS CONSISTENT WITH THE
CRITERIA USED TO EVALUATE THE


 

 

--------------------------------------------------------------------------------


 


OTHER SENIOR EXECUTIVES OF AVOCENT WITH THE ACTUAL AMOUNT OF ANY SUCH BONUS TO
BE DETERMINED IN THE SOLE DISCRETION OF THE BOARD OF DIRECTORS;


 


(D)           IF MR. THORNTON REMAINS AS CHAIRMAN OF THE BOARD OF DIRECTORS OF
AVOCENT DURING 2002 AND 2003, MR. THORNTON WILL RECEIVE AN ANNUAL STOCK OPTION
AWARD IN THOSE YEARS THAT IS DOUBLE THE STOCK OPTION AWARD TO “OUTSIDE”
DIRECTORS OF AVOCENT;


 


(E)           AFTER DECEMBER 31, 2002, IF MR. THORNTON IS A MEMBER OF THE BOARD
OF DIRECTORS OF AVOCENT, MR. THORNTON WILL RECEIVE THE SAME COMPENSATION THAT IS
PAID TO “OUTSIDE” DIRECTORS OF AVOCENT;


 


(F)            THROUGH DECEMBER 31, 2002, MR. THORNTON WILL BE ELIGIBLE AS AN
EMPLOYEE FOR ALL EMPLOYEE BENEFITS, INCLUDING LIFE INSURANCE, SECTION 401(K)
PLAN AND CAFETERIA PLANS, AND EMPLOYEE AND DEPENDENT COVERAGE UNDER EMPLOYER’S
MEDICAL AND DENTAL PLANS, TO THE SAME EXTENT AS AVAILABLE TO OTHER EMPLOYER
EMPLOYEES;


 


(G)           THROUGH DECEMBER 31, 2002, MR. THORNTON WILL CONTINUE TO VEST IN
ALL HIS INCENTIVE STOCK OPTIONS AND NONQUALIFIED STOCK OPTIONS TO PURCHASE
SHARES OF COMMON STOCK OF AVOCENT CORPORATION UNDER THE TERMS AND CONDITIONS OF
THE CYBEX 1995 EMPLOYEE STOCK OPTION PLAN, THE CYBEX 1998 EMPLOYEE STOCK
INCENTIVE PLAN, AND THE AVOCENT 2000 STOCK OPTION PLAN; THEREAFTER, HE SHALL
CONTINUE TO VEST ONLY IN NONQUALIFIED STOCK OPTIONS UNDER THE TERMS AND
CONDITIONS OF SUCH PLANS FOR THE PERIOD DURING WHICH HE REMAINS A DIRECTOR OF
AVOCENT; AND IN RECOGNITION OF MR. THORNTON’S ROLE AS A FOUNDER OF CYBEX, IF MR.
THORNTON CEASES TO BE A DIRECTOR OF AVOCENT, HE SHALL IMMEDIATELY VEST IN ALL OF
HIS THEN OUTSTANDING NONQUALIFIED STOCK OPTIONS UNDER THE TERMS AND CONDITIONS
OF SUCH PLANS;


 


(H)           ON OR BEFORE JANUARY 10, 2003, AVOCENT SHALL PAY MR. THORNTON FOUR
HUNDRED THOUSAND DOLLARS ($400,000) AS ORIGINALLY CONTEMPLATED BY SECTION 5 OF
HIS EMPLOYMENT AGREEMENT; PROVIDED, HOWEVER, THAT MR. THORNTON SHALL NOT BE
ENTITLED TO ANY PAYMENT UNDER THIS SECTION 2(H) IF PRIOR TO DECEMBER 31, 2002 HE
CEASES TO BE A DIRECTOR OF AVOCENT BY VIRTUE OF HIS DEATH OR DISABILITY; AND


 


(I)            MR. THORNTON SHALL BE ABLE TO EXERCISE (INCLUDING BY MEANS OF
CASHLESS EXERCISE) VESTED STOCK OPTIONS (INCLUDING ANY OPTIONS THAT BECOME
VESTED AS A RESULT OF ANY ACCELERATION PROVISIONS DESCRIBED IN THIS SECTION 2)
UNDER THE TERMS AND CONDITIONS OF THE CYBEX EMPLOYEE STOCK OPTION PLAN, THE
CYBEX 1998 EMPLOYEE STOCK INCENTIVE PLAN, AND THE AVOCENT 2000 STOCK OPTION PLAN
FOR THE PERIOD SPECIFIED IN SUCH PLANS (GENERALLY THREE (3) MONTHS) AFTER MR.
THORNTON CEASES TO AN EMPLOYEE (IN THE CASE OF INCENTIVE STOCK OPTIONS) OR AFTER
MR. THORNTON CEASES TO BE A DIRECTOR OF AVOCENT (IN THE CASE OF NONQUALIFIED
STOCK OPTIONS).


 


3.             NON-COMPETITION OBLIGATIONS.  IN CONSIDERATION OF THE PAYMENT
DESCRIBED IN SECTION 2(H) OF THIS AMENDMENT AGREEMENT AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, DURING THE PERIOD MR. THORNTON IS A DIRECTOR OF AVOCENT AND FOR A
PERIOD OF THIRTY-SIX (36) MONTHS THEREAFTER, MR. THORNTON WILL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF AVOCENT, DIRECTLY OR INDIRECTLY, ALONE OR AS A PARTNER,
JOINT


 


 

2

--------------------------------------------------------------------------------



 


VENTURER, OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT, AGENT, INDEPENDENT CONTRACTOR
OR STOCKHOLDER OF ANY COMPANY OR BUSINESS, ENGAGE IN ANY BUSINESS ACTIVITY IN
THE UNITED STATES, CANADA, OR EUROPE WHICH IS SUBSTANTIALLY SIMILAR TO OR IN
DIRECT COMPETITION WITH ANY OF THE BUSINESS ACTIVITIES OF OR SERVICES PROVIDED
BY AVOCENT OR ITS AFFILIATES AT SUCH TIME.  NOTWITHSTANDING THE FOREGOING, THE
OWNERSHIP BY MR. THORNTON OF NOT MORE THAN FIVE PERCENT (5%) OF THE SHARES OF
STOCK OF ANY CORPORATION HAVING A CLASS OF EQUITY SECURITIES ACTIVELY TRADED ON
A NATIONAL SECURITIES EXCHANGE OR ON THE NASDAQ STOCK MARKET SHALL NOT BE
DEEMED, IN AND OF ITSELF, TO VIOLATE THE PROHIBITIONS OF THIS SECTION 3.


 


4.             MISCELLANEOUS.

 


4.1           WITHHOLDINGS.  ALL COMPENSATION AND BENEFITS TO MR. THORNTON UNDER
THIS AMENDMENT AGREEMENT SHALL BE REDUCED BY ALL FEDERAL, STATE, LOCAL, AND
OTHER WITHHOLDINGS AND SIMILAR TAXES AND PAYMENTS REQUIRED BY APPLICABLE LAW.


 


4.2           WAIVER.  THE WAIVER OF THE BREACH OF ANY PROVISION OF THIS
AMENDMENT AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH OF THE SAME OR OTHER PROVISION HEREOF.


 


4.3           ENTIRE AGREEMENT; MODIFICATIONS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS AMENDMENT AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THIS AMENDMENT AGREEMENT
SUPERSEDES ANY AND ALL PRIOR UNDERSTANDINGS, AGREEMENTS, PLANS AND NEGOTIATIONS,
WHETHER WRITTEN OR ORAL WITH RESPECT TO THE SUBJECT MATTER HEREOF INCLUDING,
WITHOUT LIMITATION, MR. THORNTON’S AMENDED AND RESTATED EMPLOYMENT AND
NONCOMPETITION DATED OCTOBER 31, 2000, AND ANY UNDERSTANDINGS, AGREEMENTS OR
OBLIGATIONS RESPECTING ANY PAST OR FUTURE COMPENSATION, BONUSES, REIMBURSEMENTS,
OR OTHER PAYMENTS TO MR. THORNTON FROM EMPLOYER OR AVOCENT CORPORATION.  ALL
MODIFICATIONS TO THIS AMENDMENT AGREEMENT MUST BE IN WRITING AND SIGNED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF SUCH MODIFICATION IS SOUGHT.


 


4.4           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AMENDMENT AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY OR
FIRST CLASS MAIL, CERTIFIED OR REGISTERED WITH RETURN RECEIPT REQUESTED, AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN UPON HAND DELIVERY TO AN OFFICER OF
AVOCENT OR MR. THORNTON, AS THE CASE MAY BE, OR UPON THREE (3) DAYS AFTER
MAILING TO THE RESPECTIVE PERSONS NAMED BELOW:


 

If to the Employer/Avocent:

 

Avocent Corporation

 

 

4991 Corporate Drive

 

 

Huntsville, AL 35805

 

 

Attn:   Chief Executive Officer

 

 

 

With a copy to

 

Avocent Corporation

 

 

9911 Willows Road N.E.

 

 

Redmond, WA 98052

 

 

Attn:   General Counsel

 

3

--------------------------------------------------------------------------------


 

 

 

 

If to Mr. Thornton:

 

Stephen F. Thornton

 

 

 

 

 

 

 

Any party may change such party’s address for notices by notice duly given
pursuant to this Section 4.4.

 


4.5           HEADINGS.  THE SECTION HEADINGS HEREIN ARE INTENDED FOR REFERENCE
AND SHALL NOT BY THEMSELVES DETERMINE THE CONSTRUCTION OR INTERPRETATION OF THIS
AMENDMENT AGREEMENT.


 


4.6           GOVERNING LAW; VENUE.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ALABAMA.  MR.
THORNTON AND EMPLOYER EACH HEREBY EXPRESSLY CONSENTS TO THE EXCLUSIVE VENUE OF
THE STATE AND FEDERAL COURTS LOCATED IN HUNTSVILLE, MADISON COUNTY, ALABAMA, FOR
ANY LAWSUIT ARISING FROM OR RELATING TO THIS AMENDMENT AGREEMENT.


 


4.7           ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AMENDMENT AGREEMENT, OR BREACH THEREOF, SHALL BE SETTLED BY ARBITRATION
IN HUNTSVILLE, ALABAMA, IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION, AND JUDGMENT UPON ANY PROPER AWARD RENDERED BY THE ARBITRATORS MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THERE SHALL BE THREE (3)
ARBITRATORS, ONE (1) TO BE CHOSEN DIRECTLY BY EACH PARTY AT WILL, AND THE THIRD
ARBITRATOR TO BE SELECTED BY THE TWO (2) ARBITRATORS SO CHOSEN.  TO THE EXTENT
PERMITTED BY THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION, THE SELECTED
ARBITRATORS MAY GRANT EQUITABLE RELIEF.  EACH PARTY SHALL PAY THE FEES OF THE
ARBITRATOR SELECTED BY HIM AND OF HIS OWN ATTORNEYS, AND THE EXPENSES OF HIS
WITNESSES AND ALL OTHER EXPENSES CONNECTED WITH THE PRESENTATION OF HIS CASE. 
THE COST OF THE ARBITRATION INCLUDING THE COST OF THE RECORD OR TRANSCRIPTS
THEREOF, IF ANY, ADMINISTRATIVE FEES, AND ALL OTHER FEES AND COSTS SHALL BE
BORNE EQUALLY BY THE PARTIES.


 


4.8           SEVERABILITY.  IF A COURT OR OTHER BODY OF COMPETENT JURISDICTION
DETERMINES THAT ANY PROVISION OF THIS AMENDMENT AGREEMENT IS EXCESSIVE IN SCOPE
OR OTHERWISE INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL BE ADJUSTED RATHER
THAN VOIDED, IF POSSIBLE, AND ALL OTHER PROVISIONS OF THIS AMENDMENT AGREEMENT
SHALL BE DEEMED VALID AND ENFORCEABLE TO THE EXTENT POSSIBLE.


 


4.9           SURVIVAL OF OBLIGATIONS.  AVOCENT’S OBLIGATIONS UNDER THIS
AMENDMENT AGREEMENT SHALL NOT BE TERMINATED BY REASON OF ANY LIQUIDATION,
DISSOLUTION, BANKRUPTCY, CESSATION OF BUSINESS, OR SIMILAR EVENT RELATING TO
AVOCENT.  THIS AMENDMENT AGREEMENT SHALL NOT BE TERMINATED BY ANY MERGER OR
CONSOLIDATION OR OTHER REORGANIZATION OF AVOCENT CORPORATION.  IN THE EVENT ANY
SUCH MERGER, CONSOLIDATION, OR REORGANIZATION SHALL BE ACCOMPLISHED BY TRANSFER
OF STOCK OR BY TRANSFER OF ASSETS OR OTHERWISE, THE PROVISIONS OF THIS AMENDMENT
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SURVIVING OR
RESULTING CORPORATION OR PERSON.  THIS AMENDMENT AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND
ASSIGNS OF THE PARTIES; PROVIDED, HOWEVER, THAT EXCEPT AS HEREIN EXPRESSLY
PROVIDED, THIS AMENDMENT AGREEMENT SHALL NOT BE ASSIGNABLE EITHER BY AVOCENT
(EXCEPT TO AN AFFILIATE IN WHICH AVOCENT SHALL REMAIN LIABLE IF THE AFFILIATE
FAILS TO MEET ANY OBLIGATIONS TO MAKE PAYMENTS OR PROVIDE BENEFITS OR OTHERWISE)
OR BY MR. THORNTON.


 


4

--------------------------------------------------------------------------------



 


4.10         COUNTERPARTS.  THIS AMENDMENT AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AMENDMENT AGREEMENT.


 


4.11         INDEMNIFICATION.  IN ADDITION TO ANY RIGHTS TO INDEMNIFICATION TO
WHICH MR. THORNTON IS ENTITLED TO UNDER THE AVOCENT’S ARTICLES OF INCORPORATION
AND BYLAWS, AND CONSISTENT WITH THE INDEMNIFICATION AGREEMENT BETWEEN MR.
THORNTON AND AVOCENT, AVOCENT SHALL INDEMNIFY MR. THORNTON AT ALL TIMES DURING
HIS MEMBERSHIP ON THE BOARD OF DIRECTORS AND THEREAFTER TO THE MAXIMUM EXTENT
PERMITTED UNDER THE CORPORATION LAWS OF THE STATE OF DELAWARE AND ANY OTHER
APPLICABLE STATE LAW, AND SHALL PAY MR. THORNTON’S EXPENSES IN DEFENDING ANY
CIVIL OR CRIMINAL ACTION, SUIT, OR PROCEEDING IN ADVANCE OF THE FINAL
DISPOSITION OF SUCH ACTION, SUIT, OR PROCEEDING, TO THE MAXIMUM EXTENT PERMITTED
UNDER SUCH APPLICABLE STATE LAWS.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the day and year first above written.

 

 

AVOCENT EMPLOYMENT SERVICES, INC.:

 

 

 

 

By:

/s/ John R. Cooper

 

Its:

President

 

 

 

 

CYBEX COMPUTER PRODUCTS CORPORATION:

 

 

 

 

By:

/s/ John R. Cooper

 

Its:

President

 

 

 

 

AVOCENT CORPORATION:

 

 

 

 

By:

/s/ John R. Cooper

 

Its:

President & CEO

 

 

 

 

MR. THORNTON:

 

 

 

 

/s/ Stephen F. Thornton

 

Stephen F. Thornton

 

5

--------------------------------------------------------------------------------